The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 22, 2015

                                       No. 04-15-00300-CR

                                      Jose Miguel ROMO,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the County Court at Law No. 11, Bexar County, Texas
                                   Trial Court No. 469039
                     The Honorable Tommy Stolhandske, Judge Presiding


                                         ORDER
        Appellant, apparently pursuant to a plea agreement with the State, pled no contest to the
offense of indecent exposure. As required by Rule 25.2(d) the trial court filed a certification
regarding appellant’s right to appeal. See TEX. R. APP. P. 25.2(d); see also R. 25.2(a)(2). The
trial court’s certification states that this “is a plea-bargain case, and the defendant has NO right
of appeal.” Accordingly, we ordered the county clerk to file an electronic clerk’s record
containing certain documents, including: “All documents relating to the defendant’s plea
bargain, including the court’s admonishments, the defendant’s waiver and consent to stipulation
of testimony, and any other stipulations.” The clerk’s record was filed, however, it does not
contain any documents setting out the terms of the plea bargain agreement.

         Rule 25.2(a)(2) states, “In a plea bargain case—that is, a case in which a defendant’s plea
was guilty or nolo contendere and the punishment did not exceed the punishment recommended
by the prosecutor and agreed to by the defendant—a defendant may appeal only: (A) those
matters that were raised by written motion filed and rules on before trial, or (B) after getting the
trial court’s permission to appeal.” R. 25.2(a)(2). Given the terms of Rule 25.2(a)(2), before this
court can dismiss an appeal based on a trial court’s representation that the case involves a plea
bargain and the appellant has no right of appeal, we must know the terms of the plea agreement,
i.e., “the punishment recommended by the prosecutor and agreed to by the defendant,” in order
to know whether the punishment imposed by the trial court exceeded the punishment
recommended by the prosecutor and agreed to by the defendant. Id. In the absence of plea
papers providing this information, this court is unable to determine whether appellant is entitled
to proceed or whether we must dismiss the appeal.
       Accordingly, we ORDER the county clerk file a supplemental clerk’s record in this court
on or before June 1, 2015, containing the document that sets forth the terms of the plea bargain
agreement, i.e., the document that sets forth the punishment recommended by the State and
agreed to by the appellant.

       We further order the clerk to serve a copy of this order on: (1) the trial court, (2) the
county clerk, (3) the court reporter, and (4) all counsel.




                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court